                1    Kirsten A. Milton
                     Nevada State Bar No. 14401
                2    Daniel I. Aquino
                     Nevada State Bar No. 12682
                3    JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                4    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                5    Email: Kirsten.milton@jacksonlewis.com
                             Daniel.aquino@jacksonlewis.com
                6

                7    Attorneys for Defendant
                     J.C.M. Industries, Inc. dba Advance Storage
                8    Products

                9

              10
                                                 UNITED STATES DISTRICT COURT
              11
                                                          DISTRICT OF NEVADA
              12

              13     QUINTON DRUMMER, STEFFAN                      Case No.: 2:18-cv-01251-RFB-NJK
                     WEBB, and DEMONTRAY
              14     STALLWORTH, individually, and on              STIPULATION AND ORDER TO EXTEND
                     behalf of all others similarly situated,      TIME FOR DEFENDANT J.C.M.
              15                                                   INDUSTRIES dba ADVANCE STORAGE
                                       Plaintiffs,                 PRODUCTS TO ANSWER OR OTHERWISE
              16     vs.                                           RESPOND TO PLAINTIFF’S FIRST
                                                                   AMENDED COLLECTIVE AND CLASS
              17     ALPHA TEAM CONSTRUCTION                       ACTION COMPLAINT
                     CORPORATION, BG CONSTRUCTION
              18     SERVICES, LLC, HECTOR BELTRAN,                  (First Request)
                     and J.C.M. INDUSTRIES, INC., doing
              19     business as ADVANCE STORAGE
                     PRODUCTS, jointly and severally,
              20
                                       Defendants.
              21

              22
                            Defendant J.C.M. Industries, Inc. doing business as Advance Storage Products (“JCM”),
              23
                     by and through its counsel, Jackson Lewis P.C., and Plaintiffs Quinton Drummer, Steffan Webb
              24
                     and Demontray Stallworth (“Plaintiffs”), by and through their counsel, Wolf, Rifkin, Shapiro,
              25
                     Schulman & Rabkin, LLP, hereby stipulate and agree to extend the time for JCM to answer or
              26
                     otherwise respond to Plaintiffs’ First Amended Collective and Class Action Complaint. Plaintiffs
              27
                     served their First Amended Collective and Class Action Complaint on JCM on July 5, 2019, and
              28
JACKSON LEWIS P.C.
    LAS VEGAS
                1
                     JCM’s response is due on July 26, 2019. Plaintiffs and JCM have agreed to a brief extension of
                2
                     time for Defendant to answer or otherwise respond to the First Amended Collective and Class
                3
                     Action Complaint as JCM’s counsel was only recently retained and needs additional time to
                4
                     investigate Plaintiffs’ claims.
                5
                            JCM shall, therefore, have a 30-day extension, up to and including August 26, 2019, to
                6
                     answer or otherwise respond to Plaintiff's First Amended Collective and Class Action Complaint.
                7
                            This stipulation and order is sought in good faith and not for the purpose of delay. No
                8
                     prior request for any extension of time has been made.
                9
                            Dated this 26th day of July, 2019.
              10
                     WOLF, RIFKIN, SHAPRIO, SCHULMAN                  JACKSON LEWIS P.C.
              11     & RABKIN, LLP
              12     /s/ Daniel Bravo                                 /s/ Kirsten A. Milton
              13     Don Springmeyer, Bar No. 1021                    Kirsten A. Milton, Bar No. 14401
                     Bradley S. Schrager, Bar No. 10217               Daniel I. Aquino, Bar No. 12682
              14     Daniel Bravo, Bar No. 13078                      300 S. Fourth Street, Suite 900
                     3556 E. Russell Road, Second Floor               Las Vegas, Nevada 89101
              15     Las Vegas, Nevada 89102
                                                                      Attorneys for Defendant J.C.M. Industries, Inc.
              16     Attorneys for Plaintiffs                         dba Advance Storage Products
              17

              18

              19

              20
                            IT IS SO ORDERED.
              21
                            Dated this 29 day of       July      , 2019.
              22

              23

              24
                                                                      Nancy J. Koppe
              25                                                      United States Magistrate Judge

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                       -2-
